Citation Nr: 0815321	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-39 482 	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals of fracture of right tibia and 
fibula (to include arthritis of the right ankle and Achilles 
tendonitis).  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a left knee 
disorder to include as secondary to service-connected 
residuals of fracture of right tibia and fibula.

5.  Entitlement to service connection for heel spurs of the 
right foot.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1994.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2004 and December 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that the RO denied service connection for 
a back condition and increased the disability rating assigned 
for the veteran's residuals of fracture of the right tibia 
and fibula from 10 percent to 20 percent effective August 20, 
2004 in its October 2004 rating decision.  In March 2005, the 
veteran filed a notice of disagreement (NOD) with respect to 
the denial of his claim of service connection for his back 
disorder; the veteran did not express disagreement with 
respect to the increased rating.  In September 2005, the RO 
issued a statement of the case (SOC) with respect to the 
veteran's back claim and the veteran filed a timely VA Form 9 
in October 2005.  

Additionally, the RO denied the veteran's claim for an 
increased rating for his residuals of fracture of right tibia 
and fibula and denied service connection for bilateral 
hearing loss, heel spurs of the right foot, a left knee 
disorder, and a right knee disorder in a December 2006 rating 
decision.  In January 2007, the veteran filed a NOD with 
respect to the decision.  In July 2007, a SOC was issued with 
respect to the increased rating claim for the veteran's 
fracture residuals as well as his service connection claims 
for heel spurs of the right foot, bilateral hearing loss, and 
a left knee disorder; the issue of service connection for 
right knee disorder was not included.  (The Board notes, 
however, that a rating decision was also issued on the same 
date as the SOC, which granted entitlement to a separate 
evaluation for right knee pain, residuals of upper fibula 
fracture and assigned a 10 percent evaluation effective March 
16, 2005.)  The veteran filed his VA Form 9 in August 2007.      

In November 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

At the November 2007 Board hearing, the Board received 
additional evidence from the veteran, which was accompanied 
by a waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304 (c) (2007).    
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.    

The Board also notes that additional medical evidence 
pertinent to the veteran's back claim has been associated 
with the claims folder since the issuance of the May 2006 
Supplemental Statement of the Case (SSOC) that was not 
specifically included in the November 2007 waiver.  However, 
the veteran through his representative previously submitted a 
waiver of his right to initial consideration of additional 
evidence dated in March 2007 and a review of the evidence 
pertinent to the back claim reveals that it is duplicative of 
the evidence waived by the veteran at the November 2007 
Travel Board hearing.  Thus, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.    

The Board notes that the veteran filed a claim for service 
connection of tinnitus in July 2007 and has submitted 
additional medical evidence with respect to that claim.  The 
Board refers this undeveloped matter to the RO for 
appropriate action.  
    
The issue of entitlement to an evaluation higher than 20 
percent for service-connected residuals of fracture of right 
tibia and fibula is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current back disorder is related to any 
service-connected disability or is otherwise related to his 
period of active service.  

3.  The veteran does not demonstrate a hearing impairment as 
defined by 38 C.F.R. § 3.385 in his right ear.    

4.  The competent medical evidence of record shows that the 
veteran currently demonstrates a left ear hearing impairment 
as defined by 38 C.F.R. § 3.385 due to in-service noise 
exposure.  

5.  The competent medical evidence of record reveals that the 
veteran currently suffers from a left knee disorder caused by 
an altered gait due to residuals of his right tibia and 
fibula fracture.

6.  The competent medical evidence of record does not show 
that the veteran currently suffers from heel spurs of the 
right foot.  





CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§  3.159, 3.303 (2007).      

2.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

3.  Right ear hearing loss was not incurred or aggravated in 
active military service nor may sensorineural hearing loss be 
presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

4.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

5.  Heel spurs of the right foot were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.303 
(2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

Cumulatively, in correspondence dated in August 2004, 
December 2005, June 2006, and August 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection, including on a secondary 
basis, for his claims.  The RO thoroughly described the types 
of evidence that would support the claims and asked the 
veteran to provide any evidence in his possession that 
pertained to the claims.  The RO also notified the veteran of 
the evidence already received, the evidence that VA would 
obtain, and the evidence VA would make reasonable efforts to 
obtain in support of his claims.  

In the August 2004 VCAA notice letter addressing the 
veteran's back claim, the RO additionally explained what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability and advised the 
veteran that he may lose money if he took more than one year 
to submit the requested information and evidence and his 
claim was granted because VA would not be able to pay him 
back to the date he filed his claim.  Thus, the veteran was 
provided with proper notice with respect to elements of 
degree of disability and effective date for his back claim 
prior to the October 2004 rating decision.  
  
While the veteran was not informed of the elements of degree 
of disability and effective date with respect to his other 
claims in any of the VCAA notice letters referenced above, 
such notice defect is harmless error in this case.  The 
veteran's service connection claims for a left knee disorder 
and left ear hearing loss are being granted and the RO will 
address any notice defect with respect to the disability 
rating and effective date elements when effectuating the 
award of benefits with respect to those claims.  
Additionally, the veteran's claims for right ear hearing loss 
and heel spurs are being denied and, consequently, no 
disability rating or effective date will be assigned.  Thus, 
there can be no possibility of any prejudice to the veteran 
with respect to those claims.  Moreover, the RO sent 
correspondence to the veteran regarding the assignment of 
disability ratings and effective dates in March 2006 and 
February 2007 and his claims were subsequently readjudicated 
in July 2007.  

The Board further notes that the RO provided the veteran with 
a copy of the October 2004 and December 2006 rating 
decisions, the September 2005 and July 2007 SOCs, and the May 
2006 SSOC, which cumulatively included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination with respect to his claims 
in March 2006 and December 2006.  Additionally, VA and 
private treatment records that the veteran has identified as 
pertinent to his claims are of record to include the recently 
submitted evidence referenced above.  Furthermore, the 
veteran's service medical records and service personnel 
records are associated with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Service Connection - Legal Criteria 

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that neither the veteran nor his brother 
has the requisite medical expertise to diagnose the veteran's 
claimed disorders or render a competent medical opinion 
regarding their causes.  Thus, competent medical evidence 
showing that the veteran's claimed disorders are related to 
service is required.  


III.	Back Disorder

The veteran essentially contends that he currently suffers 
from a back disorder as secondary to an altered gait 
resulting from his service-connected right leg disability.  

A review of the medical evidence confirms that the veteran is 
currently diagnosed with a back disorder.  Indeed, a private 
orthopedic specialist (M.D.S., M.D.) wrote that the veteran 
had spondylosis in the thoracic spine in an August 2007 
treatment record.  A January 2006 VA radiological report also 
notes an impression of mild scoliosis and degenerative 
spurring in the lower thoracic spine.  It is further observed 
that the March 2006 VA medical examiner diagnosed the veteran 
with lumbar strain; however, he did not specify whether the 
veteran's lumbar strain was a chronic condition.  

Nevertheless, the medical evidence does not show that the 
veteran's current back disorder is related to his service-
connected right leg disability or otherwise to his period of 
active military service.  Indeed, the service medical records 
are absent of any findings of a back disorder and the first 
diagnosis of a back disorder is not shown until several years 
after service.  Additionally, the March 2006 VA medical 
examiner concluded that the veteran's back disorder could not 
be related to service without resort to speculation upon 
review of the claims folder and examination of the veteran.  
Furthermore, the veteran's private orthopedist, Dr. M.D.S., 
indicated in a September 2007 private treatment record that 
the veteran's chondromalacia of the knees was attributable to 
gait alteration resulting from his service-connected right 
leg disability; however, he commented that he believed that 
the veteran's back problem was more mechanical.  Dr. M.D.S. 
then wrote that the veteran's problems seemed to be related 
to the injury he sustained in 1993, which appeared to 
reference the injury that the veteran sustained to his right 
leg in service; however, Dr. M.D.S. did not specifically 
identify a current back disorder related to the veteran's 
service-connected right leg disability to include an altered 
gait or identify a back disorder otherwise related to 
service.  Thus, the Board affords Dr. M.D.S.'s statement no 
probative value regarding the question of whether the veteran 
has a current back disorder related to his service-connected 
right leg disability or otherwise related to service.  

Moreover, the Board recognizes that a VA orthopedist (S.H., 
M.D.) noted in a March 2005 treatment record that the 
veteran's right ankle and right knee were no longer moving 
the right desired mechanical axis due to malunion of the 
fracture of the right tibia and that this would affect the 
veteran's gait.  He added that the shortening of the right 
leg from the fracture together with the gait would push the 
veteran's back out of proper alignment and it was reasonable 
to conclude that the veteran's low back pain would be 
aggravated and worsened from the limping and shortening of 
the right leg.  Dr. S.H. later noted in a November 2006 VA 
treatment record that the veteran had a fracture of the right 
tibia and fibula and, as a result of and since the injury, 
his back had progressively gotten worse.  In addition, a VA 
podiatrist (G.A.D., DPM) wrote in an October 2007 VA 
treatment record that the veteran's back problems were likely 
due to his previous right lower extremity trauma, which 
caused him to alter his gait and overburden his leg and back 
muscles.   

However, the Board affords the opinions no probative value as 
the medical examiners have only generally indicated that the 
veteran's back problems were related to an altered gait 
resulting from his service-connected right leg disability or 
to service and no examiner has specifically identified a 
current back disorder that was related to the veteran's right 
leg disability or to service.  The Board additionally notes 
that the podiatrist's opinion appears to be outside the scope 
of his expertise as he is trained in disorders of the foot 
and has treated the veteran for foot-related problems; there 
is no indication in the record that he has evaluated the 
veteran for a back disorder.  

 For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for a back 
disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




IV.	Bilateral hearing loss 

The veteran contends that he suffered acoustic trauma due to 
repeated noise exposure during his naval service.  
Essentially, the veteran asserts that he was frequently 
exposed to the loud noise of shredders, machines, and other 
military noise while performing his duties as a radioman 
aboard the U.S.S. Kirk and that such exposure caused hearing 
loss in both ears.  The veteran further maintains that he has 
not had significant noise exposure since service.     

The Board notes that the veteran's service medical records 
show hearing within normal limits for both ears and include 
no notations regarding any complaints or findings of hearing 
loss in service.  Indeed, the first indication of hearing 
problems of record is not shown until 2005, approximately 11 
years after separation from service.  However, the veteran's 
DD Form 214 and service personnel records confirm that he 
served as a radioman aboard the U.S.S. Kirk naval ship.  
While there is no specific evidence of record to corroborate 
the veteran's assertion that he was exposed to the noise 
described above during that time, the Board finds the 
veteran's account of having been exposed to such noise while 
performing his duties as a radioman credible as it is 
consistent with the circumstances of his naval service.  
Thus, the Board concludes that it is likely that the veteran 
was frequently exposed to loud noise in service.  

It is additionally noted that the veteran's brother (J.C.) 
wrote in an October 2007 statement that he noticed that the 
veteran frequently asked individuals to repeat themselves and 
requested that he speak up when he talked to the veteran on 
the telephone.  J.C. added that he noticed that most of these 
symptoms had manifested after the veteran's period of 
service.  J.C. is considered competent to report the 
observable manifestations of the veteran's claimed disorder.           

The Board further notes that hearing loss has been linked by 
competent medical opinion to the veteran's in-service noise 
exposure.  Specifically, a private ENT physician (M.M., M.D.) 
wrote in August 2007 correspondence that he believed that the 
veteran's high frequency sensorineural hearing loss was more 
likely than not related to his noise exposure in the 
military.  His opinion was based on interview and examination 
of the veteran.  In addition, a VA audiologist similarly 
wrote in a September 2005 treatment record that the veteran's 
military noise exposure was likely a contributing factor to 
his hearing problems.  Although neither of the examiners had 
the benefit of review of the veteran's claims folder when 
rendering their opinions, the veteran's reported history of 
noise exposure at the examinations is not shown to be 
inconsistent with any evidence of record.   

The Board recognizes that the December 2006 VA examining 
audiologist alternatively concluded that hearing loss was 
less likely than not caused by or a result of in-service 
noise exposure, basing his opinion, in part, on the fact that 
the veteran denied hearing loss in 2005.  However, the Board 
is unable to locate such denial in the record.  Instead, the 
Board observes that the September 2005 VA treatment record 
shows that the veteran reported difficulty understanding 
speech in background and on the telephone at that time.  
Thus, the opinions offered by Dr. M.M. and the September 2005 
audiologist are afforded more probative weight than the 
opinion offered by the December 2006 VA examining 
audiologist.  Evans v. West, 12 Vet. App. 22, 30 (1998).       

Nevertheless, the competent medical evidence only shows that 
the veteran demonstrates a hearing impairment as defined by 
VA regulation in his left ear; the veteran does not 
demonstrate a hearing impairment as defined by VA regulation 
in his right ear.  38 C.F.R. § 3.385 (2007).  Indeed, the 
audiometric results reported at the December 2006 VA 
audiological examination showed pure tone thresholds (in 
decibels) of 5 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 
Hz, 25 dB at 3000 Hz, and 40 dB at 4000 Hz for the left ear 
and 15 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 10 
dB at 3000 Hz, 30 dB at 4000 Hz for the right ear.  Speech 
recognition scores were 96 percent bilaterally.  The December 
VA audiometric results are the only results of record deemed 
to be adequate for rating purposes and show that the severity 
of hearing loss demonstrated by the veteran in his right ear 
does not meet the threshold levels of a hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  

The Board notes that the veteran has submitted a VA audiogram 
dated in September 2005 and a private audiogram dated in 
August 2007 in support of his claim.  However, both 
audiograms show pure tone thresholds exhibited by the veteran 
depicted by graph and were not interpreted in decibels for 
each frequency depicted in the audiogram. The Board may not 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, neither 
audiogram can establish that the veteran currently suffers 
from a hearing impairment as defined by VA regulation.  
Furthermore, the December 2006 audiometric results are more 
recent than the September 2005 VA audiogram and are more 
likely to reflect the veteran's current level of hearing 
disability.  Moreover, the veteran has not indicated nor is 
there any other evidence to indicate that his hearing loss 
has worsened since the December 2006 VA examination such that 
he was likely to have demonstrated the requisite threshold 
levels to meet the definition of a hearing impairment as 
defined by 38 C.F.R. § 3.385 in the right ear at the August 
2007 audiological examination.    

As the evidence shows that the veteran currently suffers from 
left ear hearing loss due to in-service noise exposure, the 
Board finds that service connection for left ear hearing loss 
is warranted.

However, as the veteran does not have right ear hearing loss 
as defined by VA regulation, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's right ear 
hearing loss is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





V. 	Left knee disorder 

The veteran contends that he currently suffers from a left 
knee disorder secondary to his service-connected residuals of 
fracture of the right tibia and fibula.  He specifically 
asserts that his bilateral knee disorder developed as a 
result of his altered gait where he favors one leg over 
another due to his right leg disability.  

The Board notes that there is both favorable and unfavorable 
medical opinion evidence of record regarding the question of 
whether the veteran currently suffers from a left knee 
disorder.  In support of the veteran's claim, the veteran has 
submitted a September 2007 private treatment record from Dr. 
M.D.S. wherein he attributes the veteran's pain in the left 
knee to chondromalacia of the patella.  Conversely, the 
December 2006 VA medical examiner essentially found that the 
veteran did not suffer from a left knee disorder as he noted 
that the magnetic resonance imaging (MRI) of the left knee 
was reported to be negative at that time.  The Board 
additionally notes that a November 2006 VA treatment record 
reveals that x-rays showed no evidence of internal 
derangement of the left knee.  As Dr. M.D.S. is a specialist 
in orthopedics and his assessment is the most recent of 
record, the Board affords more probative weight to his 
assessment and finds that the veteran is shown to suffer 
currently from a left knee disorder.   

The Board additionally notes that Dr. M.D.S. concluded that 
the veteran's chondromalacia in the left knee was probably 
due to gait alteration which is related, although in a 
somewhat more remote fashion, to the fracture of the right 
tibia and fibula.  His opinion is the only definitive 
competent opinion of record as the December 2006 VA medical 
examiner noted that he could not relate the veteran's knee 
condition to his service-connected right leg disability 
without resort to speculation.  Therefore, the Board finds 
the opinion of Dr. M.D.S. dispositive on the question of 
whether the veteran's left knee disorder is related to an 
altered gait resulting from his right leg disability.

For the foregoing reasons, the Board finds that service 
connection for the veteran's left knee disorder is warranted.      

VI.	Heel Spurs of the Right Foot  

The veteran asserts that he currently suffers from heel spurs 
of the right foot as secondary to his service-connected 
residuals of right leg fracture. 

The Board initially observes that the Decision Review Officer 
(DRO) in the July 2007 SOC reframed the issue on appeal as 
entitlement to a separate evaluation for heel spurs noting 
that evaluation of the same disability under various 
diagnoses was to be avoided.  Then, the DRO referenced the 
April 2006 VA treatment record described below, determined 
that the heel spur/osteophytic findings and tendonitis 
contained therein were considered part of the veteran's 
service-connected right leg disability for which the veteran 
was already receiving compensation, and denied entitlement to 
a separate evaluation for heel spurs of the right foot or 
ankle on that basis.  

However, even if the Board assumes that heel spurs is a 
disorder separate and distinct from the veteran's service-
connected right leg disability warranting a separate 
evaluation as contended by the veteran, the medical evidence 
does not show that the veteran currently suffers from heel 
spurs.  Although the treatment record dated April 19, 2006 
reveals that a VA physician wrote an impression of "heel 
spur/Achilles tendonitis," the spurring appears to be 
related to the achilles tendon rather than the heel as the 
physician discusses such evidence earlier in the report.  
Indeed, a radiological report dated April 4, 2006, which is 
only approximately two weeks before the clinical visit, 
showed a negative examination of the right foot.  The 
radiological report specifically notes that there was no 
evidence for calcaneal spurring.  Also, the December 2006 VA 
examining physician found no evidence of heel spurs of the 
right foot, noting that the veteran's right foot x-ray did 
not show heel spurs.  Thus, except for the April 2006 
notation, there is no other clinical finding of heel spurs 
apparent in the record.  After consideration of the evidence, 
the Board affords more probative value to the April 2006 
radiological report showing no calcaneal spurring and the 
December 2006 VA examining physician's assessment consistent 
with the x-ray finding than the April 2006 VA physician's 
impression, which is not shown to be consistent with any 
other documentation of record.       

As the competent medical evidence of record does not 
establish a current diagnosis of heel spurs of the right 
foot, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim.  Thus, entitlement to 
service connection for heel spurs of the right foot is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.    

Entitlement to service connection for a left knee disorder as 
secondary to service-connected residuals of fracture of right 
tibia and fibula is granted.

Entitlement to service connection for heel spurs of the right 
foot is denied.  


REMAND

After careful review of the record, the Board finds that a 
remand for further notice is necessary before proceeding to 
evaluate the veteran's increased rating claim for his 
residuals of fracture of the right tibia and fibula on the 
merits.  

The Board notes that the RO did not send adequate VCAA notice 
with respect to the increased rating claim during the course 
of this appeal.  Indeed, the RO characterized the veteran's 
claim as an application for service-connected compensation 
for arthritis of the right ankle rather than an increased 
rating claim and did not address what the evidence must show 
to establish an increased rating in VCAA notice letters sent 
in June 2006 and August 2006.  Additionally, the veteran's 
increased rating claim was not included in the earlier 
December 2005 VCAA notice letter.  Furthermore, the March 
2006 and February 2007 letters sent by the RO only address 
the element of degree of disability generally and do not 
provide sufficient notice with respect to the veteran's 
increased rating claim.  Thus, the Board finds that a remand 
in order that the RO may send the veteran appropriate VCAA 
notice with respect to the increased rating claim is 
necessary.  

Moreover, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, notice of the third element with respect 
to the veteran's increased rating claim was satisfied by 
virtue of the correspondence addressing the assignment of 
disability ratings that was sent to the veteran in March 
2006.  In addition, the Board recognizes that the veteran's 
right leg disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 for impairment of the tibia and 
fibula, which considers whether the veteran's right leg 
disability more closely approximates "marked", "moderate", 
or "slight" knee or ankle impairment of the tibia and 
fibula.  Thus, the veteran may meet the criteria for a higher 
disability by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  As no 
specific test result or measurement is contemplated in the 
schedular criteria, notice with respect to second element is 
not needed in this case.  However, the first and fourth 
elements are indeed applicable to the veteran's increased 
rating claim and the record reflects that the veteran has not 
received notice with respect to those elements.  For the 
foregoing reasons, the notice letter sent to the veteran on 
remand must address the first and fourth elements outlined by 
the Court in Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to an increased 
evaluation for his service-connected 
residuals of fracture of right tibia and 
fibula, including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  

The notice letter must notify the veteran 
that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life and must provide examples of 
the types of medical and lay evidence 
that he may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's claim with consideration of 
any evidence received since the last 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to ensure due process and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


